Summary Disposition January 30, 2009:

On order of the Court, the motion for postponement of decision is denied as moot. The motion for sanctions is granted. The defendant is awarded costs and attorney fees pursuant to MCR 7.216(C)(1), as there was no reasonable basis for belief that there was a meritorious issue to be determined on appeal. We remand this case to the Washtenaw Circuit Court for a determination of actual damages. MCR 7.216(C)(2). Plaintiff Frank Jacobson is barred from submitting additional filings in this Court in non-criminal matters, aside from this case, until he offers proof that he has paid all outstanding court-imposed sanctions. Court of Appeals Nos. 281587 and 283361.